DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 12/07/21, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment
3.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 11 has been amended as follows: line 4 replace the term “obtain” with “obtaining”, line 10 replace the term “obtain” with “obtaining”, line 13 replace the term “domain;” with “domain; and” and line 14 replace the term “transmit” with “transmitting”.

Reason for Allowance
4.	Regarding claim 1, Rahman (US 2018/0262253 A1) teaches a wireless communication method, comprising: obtaining a second sequence of coefficients (Figure 17, Step 1705), obtaining a first sequence of coefficients (Figure 17, Step 1710) and transmitting some elements of the first sequence of coefficients (Figure 17, Step 1715). In addition, Sheng (US 2013/0201912 A1) discloses in Figure 3 frequency and time domain transformations. However, prior art of record fails to disclose obtaining a second sequence of coefficients by performing differential operations on adjacent elements of a third sequence of coefficients. With regard to claims 11 and 23, these claims have substantially the same subject matter as claim 1. Hence, claims 11 and 23 are allowed under the same rationale as claim 1.

5.	Therefore, regarding claims 1-7, 11-17 and 21-26 (renumbered as 1-20) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.

6.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633